Case 2:20-cv-04685-JAK-SK Document 24 Filed 05/04/21 Page 1 of 3 Page ID #:191


  1   Peter R. Afrasiabi                            William J. Briggs, II
      (SBN 193336)                                  (SBN 144717)
  2
      pafrasiabi@onellp.com                          wjbriggs@venable.com
  3   ONE LLP                                       David E. Fink (SBN 169212)
      4000 MacArthur Boulevard                       defink@venable.com
  4   East Tower, Suite 500                         Sarah E. Diamond (SBN 281162)
      Newport Beach, CA 92660                        sediamond@venable.com
  5   Telephone: (949) 502-2870                     VENABLE LLP
  6   Facsimile: (949) 258-5081                     2049 Century Park East, Suite 2300
                                                    Los Angeles, California 90067
  7   Joanna Ardalan (SBN 285384)                   Telephone: (310) 229-9900
  8   jardalan@onellp.com                           Facsimile: (310) 229-9901
      ONE LLP
  9   9301 Wilshire Boulevard                       Attorneys for Defendant
      Penthouse Suite                               Justin Bieber
10
      Beverly Hills, CA 90210
11    Telephone: (310) 866-5157
12    Facsimile: (310) 943-2085

13    Attorneys for Plaintiff
      Backgrid USA, Inc.
14
                          UNITED STATES DISTRICT COURT
15
                        CENTRAL DISTRICT OF CALIFORNIA
16
17
      BACKGRID USA, INC., a                    Case No.: 2:20-cv-04685-JAK (SKx)
18    California corporation,                  Hon. John A. Kronstadt
                                               Courtroom: 10B
19
                     Plaintiff,
20                                             JOINT REPORT RE:
             v.                                SETTLEMENT
21
22    JUSTIN BIEBER, an individual; and
23    DOES 1-10, inclusive,

24
25                   Defendants.

26
27
28

                                  JOINT REPORT RE: SETTLEMENT
Case 2:20-cv-04685-JAK-SK Document 24 Filed 05/04/21 Page 2 of 3 Page ID #:192


  1         Pursuant to the Court’s Order (Dkt Nos. 22, 23), the Court has requested
  2   that Defendant Justin Bieber (“Defendant”) and Plaintiff Backgrid USA, Inc.
  3   (“Plaintiff”) (collectively, the “Parties”) file a Joint Report regarding the status of
  4   settlement in this action.

  5         To date: (a) the Parties have attended mediation; (b) the Parties have agreed

  6   upon all material terms of resolution of this action; (c) the Parties have prepared a
      settlement agreement (the “Settlement Agreement”); and (d) the Settlement
  7
      Agreement is out for signatures to be executed by the Parties.
  8
  9
       Dated: May 3, 2021                                 VENABLE LLP
10
11                                                By:     /s/ William J. Briggs, II
12                                                            William J. Briggs, II
                                                              David E. Fink
13                                                            Sarah E. Diamond
14                                                        Attorneys for Defendant
                                                          Justin Bieber
15
16
       Dated: May 3, 2021                                 ONE LLP
17
18                                                By:     /s/ Joanna Ardalan
                                                               Joanna Ardalan
19                                                             Peter R. Afrasiabi
20                                                        Attorneys for Plaintiff
                                                          Backgrid USA, Inc.
21
22
23
24
25
26
27
28

                                   JOINT REPORT RE: SETTLEMENT
Case 2:20-cv-04685-JAK-SK Document 24 Filed 05/04/21 Page 3 of 3 Page ID #:193



  1         ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(2)(i)
  2         Pursuant to Local Rule 5-4.3.4(2)(i), I, William J. Briggs, II, attest that
  3   all other signatories listed and on whose behalf the filing is submitted concur
  4   in this filing’s content and have authorized this filing.
  5
                                              By: /s/William J. Briggs, II
  6
                                                  William J. Briggs, II
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
                                 JOINT REPORT RE: SETTLEMENT
